DETAILED ACTION

The following is a non-final office action is response to communications received on 12/29/2021.  Claims 1-9 & 11-13 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-6, states “characterized in that the connection comprises two cylinders mounted in parallel so that each cylinder is connected by its output rod to the first interface and by its body to the second interface.”  This limitation is indefinite.  Inspection of figures 2-4 of the instant application appear to illustrate wherein the connection comprises two cylinders (31 & 32) mounted in parallel so that each cylinder is connected by its output rod (35 & 36) to the second first   This interpretation is further evidenced by the structure set forth in claim 2.  Appropriate correction is required.
Claim 4 recites the limitation "the associated part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is further indefinite as it is not clear what exactly is being claimed regarding the associated part.  Appropriate correction and clarification are required.
Claim 13 recites the limitation "the fluid supply unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes claim 13 was intended to depend from claim 12 (which claims the fluid supply line).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    1051
    750
    media_image1.png
    Greyscale
Claim(s) 1-6 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gayral et al. (US 10,682,277).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image2.png
    1010
    716
    media_image2.png
    Greyscale
 
Regarding Claim 1, as best understood (see 112 rejection supra), Gayral teaches a device (2) intended to be positioned close to a joint between two parts, the device comprising a first interface (shown) carried by a first (i.e., tibia) of the two parts and a second interface (4) carried by a second (i.e., foot) of the two parts, the device comprising at least one connection between the first interface and the second interface (Fig 2-3B), characterized in that the connection comprises two cylinders (66) mounted in parallel so that each cylinder is connected by its output rod (80) to the second interface and by its body (@66) to the first interface, the simultaneous displacement of the two output rods allowing, when in use, movement of the second part of the joint relative to the first part of the joint (Col 13: lines 46-63), the device being shaped to be positioned in use in the vicinity of a user's ankle (Fig 1A), the first interface being positioned on a user's leg (tibia) and the second interface on the user's foot, the first interface not extending beyond the middle of the leg (Figs 1A-3B). 
Regarding Claim 2, Gayral teaches wherein at least one of the output rods (80) is mounted directly on the second interface (4).  
Regarding Claim 3, Gayral teaches wherein the output rod (80) is articulated onto the second interface (4).  
Regarding Claim 4, as best understood (see 112 rejection supra), Gayral teaches wherein the device further comprises at least one secondary connection (shown) limiting a risk of unwanted sliding of the first interface along the associated part.
Regarding Claim 5, Gayral teaches wherein the secondary connection comprises an arm attached at at least one of its ends to at least one of the interfaces (Fig 3B).  
Regarding Claim 6, Gayral teaches wherein the arm is attached at one of its ends to the first interface and is articulated, at its second end, onto the second interface (Fig 3B).
Regarding Claim 11, Gayral teaches wherein the second interface is shaped to be in contact with the sole of a user's shoe (40).

 Allowable Subject Matter
Claims 7-9, 12 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gayral, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  As set forth supra, Gayral teaches the invention substantially as claimed.  However, the Gayral either individually or in combination, does not teach or render obvious wherein the device comprises (1) a supply line arranged between the two bodies of the cylinders ensuring communication between the two chambers of the cylinders, or (2) a fluid supply unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holgate (US 9,532,877) teaches a device (Fig 13) intended to be positioned close to a joint between two parts, the device comprising a first interface carried by a first of the two parts and a second interface carried by a second of the two parts, the device comprising at least one connection between the first interface and the second interface, characterized in that the connection comprises two cylinders (131 & 132) mounted in parallel (Fig 13) so that each cylinder is connected by its output rod to the second interface and by its body to the first interface, the simultaneous displacement of the two output rods allowing, when in use, movement of the second part of the joint relative to the first part of the joint (Figs 15a-15c), the device being shaped to be positioned in use in the vicinity of a user's ankle (Col 19: lines 60-61), the first interface being positioned on a user's leg and the second interface on the user's foot, the first interface not extending beyond the middle of the leg. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774